Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 This certification is provided pursuant to § 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1350, and accompanies the Annual Report on Form 10-K for the period ended December 31, 2010 of Halliburton Company (the “Company”) as filed with the Securities and Exchange Commission on the date hereof (the “Report”). I, David J. Lesar, Chief Executive Officer of the Company, certify that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ David J. Lesar David J. Lesar Chief Executive Officer Date: February 17, 2011
